Citation Nr: 1133163	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-29 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation for loss of use of the right upper extremity and/or the right foot.


WITNESSES AT HEARING ON APPEAL

Appellant, W.M.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from August 1964 to June 1968.  He received the Purple Heart medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

In May 2011, the Board received medical evidence from the appellant.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In a written statement dated in May 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical spine disability, as secondary to his service-connected gunshot wound of the right chest has been raised by the record (See May 2011 Board Hearing Transcript at p. 17), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

The appellant demonstrated a level of function of his right upper extremity which exceeds the capacity of an amputation stump with prosthesis, and he is able to balance and propel with both of his feet beyond what could be accomplished by an amputation stump with prosthesis.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation based on the loss of use of the right upper extremity and/or the right foot have not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in July 2007 fully satisfied the duty to notify provisions, including the legal criteria for special monthly compensation claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant with appropriate VA feet and joint examinations in June 2010.  The examinations are adequate because they are based on thorough examinations and descriptions of the appellant's pertinent medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for these conditions (other than private treatment, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2010 VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a woman veteran, the anatomical loss of one or both breasts (including loss by mastectomy).

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

III.  Analysis

The appellant is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals of a gunshot wound to the right chest, rated as 20 percent disabling; residuals of a gunshot wound to the second right toe, rated as 20 percent disabling; and diabetes mellitus, type II, rated as 20 percent disabling.  The appellant has also been granted a 100 percent rating due to individual unemployability due to service-connected disabilities.

The appellant contends that he has loss of use of the right upper extremity and right foot due to his service-connected right chest and right toe disabilities.  For the reasons that follow, the Board finds that special monthly compensation based on loss of use of the right upper extremity and/or right foot is not warranted.

A July 2007 letter from C.K., PA-C, reflects that the appellant had developed degenerative changes in the proximal interphalangeal joint of his second toe and had developed a fixed mallet deformity, which caused him to have increased pain with shoe wear and some skin changes to the distal portion of the toe.  C.K. stated that it affected his ability to participate in activities.  He noted that in regard to the appellant's shoulder, the appellant had developed over the last year problems with overhead type activities.  He complained of some night pain and limited range of motion.

An August 2007 OrthoCarolina private treatment record reflects that the appellant's gait was nonantalgic.  He had normal arch alignment and hallux was straight.  He had severe flexion contracture and second hammertoe.  He was tender at the toe tip and the dorsal aspect.  Skin was in good condition with the exception of a small callus distally.  An October 2007 OrthoCarolina Operative Note reflects that the appellant had a severe right second toe deformity with hammertoe.  The appellant had a right second toe proximal interphalangeal joint (PIP) arthroplasty, and a right second toe open flexor tenotomy.

A November 2007 letter from C.J., M.D., indicates that she operated on the appellant in October 2007 for a severe right second toe deformity.  Dr. C.J. stated that his post-operative course had been unremarkable.  She noted that the appellant would advance to regular shoe wear and that she expected the toe to swell for another couple of months.  She stated that long term, she did not expect any functional defects.  Dr. C.J. noted that the deformity and reason for the surgery were directly related to the gunshot injury he sustained in Vietnam.

A March 2008 letter from C.K., PA-C, indicates that the appellant was having difficulty with range of motion and strength to his rotator cuff.  C.K. stated that they were treating him for rotator tendonitis and impingement syndrome.  A March 2008 private treatment record reflects that the appellant's right shoulder had active range of motion of forward elevation of 120 degrees, abduction of 105 degrees, and external rotation of 62 degrees.

A November 2008 letter from C.K., PA-C, reflects that the appellant had increasing pain in his right shoulder and had notice a decrease of his function of activities of daily living.  He reported having persistent pain and difficulty sleeping.  C.K. stated that examination revealed a limited range of motion and forward elevation of 160 degrees, abduction of 70 degrees, external rotation of 40 degrees, and internal rotation to his sacroiliac joint.  He had good strength in both supraspinatus and external rotation testing and tenderness over his acromioclavicular (AC) joint with mild pain with cross-chest adduction and posterior impingement.  Neurologically he was intact.  The impression was mild adhesive capsulitis with impingement syndrome and rotator cuff tendinitis, as well as acromioclavicular arthrosis.  Physical therapy was recommended.

A May 2009 OrthoCarolina private treatment record reflects that the appellant reported intermittent pain in the second metacarpal phalangeal (MP) joint.  On physical examination, the appellant's was nonantaglic.  The second toe had a mild residual hammertoe, but had a markedly improved position from before the surgery.  The appellant had tenderness at the metacarpal phalangeal joint.  There was no gross deformity or plantar callosity.  The appellant had some areas of diminished sensation consistent with his gunshot injury.  The impression was that the appellant was doing well following right second toe reconstruction.  The physician noted that she discussed with the appellant that he would likely always have some component of second metacarpal phalangeal joint pain, but at that point, it was certainly not severe enough to warrant any type of surgery.  The physician noted that the appellant wore well-accustomed shoes and inserts.  With respect to the appellant's diabetes mellitus, the physician noted that at that point, there was not any associated neuropathy that would put him at risk for ulceration.

An October 2009 OrthoCarolina private treatment record reflects that the appellant's second toe of the right foot was well aligned and surgical incisions were well healed.  The appellant had mild tenderness through the second metacarpal phalangeal joint and about 20 degrees of passive motion in the sagittal plane.  The impression was maximum medical improvement following right second toe reconstruction.  The appellant was instructed to continue with unrestricted activity.

Another October 2009 OrthoCarolina private treatment record reflects that the appellant had a right shoulder evaluation.  He reported having one or two episodes where he had some fairly significant sharp pain.  The appellant denied any numbness or tingling.  He stated that he had been doing water aerobics which seemed to have made a difference.  On physical examination, the appellant had no tenderness over the acromioclavicular joint.  He had good strength on both supraspinatus and external rotation testing.  He had positive impingement and mildly positive O'Brien's.  Forward elevation was 160 degrees, abduction was to 90 degrees, and external rotation was to 60 degrees.  The physician's assistant found that the appellant was doing pretty well with rotator cuff tendonitis and impingement syndrome of the right shoulder.  He was encouraged to continue with his exercise program, and discussed a possible cortisone injection if he had a flare.

The appellant's feet were evaluated at a June 2010 VA examination.  The VA examination report reflects that the appellant had surgery two years ago, which helped him with the pain to some degree.  He also took hydrocodone, which helped him without any side effects.  The appellant stated that he has used inserts in the past without help, and he has had no other treatment on his feet.  The appellant reported that he can walk one-half mile and stand for 10 minutes.  Walking beyond a half-mile and standing beyond 10 minutes made the foot worse.  He reported that the foot flares with increased activity.  In regard to activities of daily living, the appellant reported that it is painful to put on his shoes and socks.  He reported that he had pain with his previous occupation due to the amount of walking and standing involved. 

On physical examination in June 2010, the appellant could wiggle his toes.  There was pain in the second toe when he wiggled it.  He had no motion at the proximal interphalangeal joint and the distal interphalangeal joint of his second toe.  He had extension of his second toe of 0 to 20 degrees and flexion of his second toe at the metacarpal phalangeal joint of 0 to 20 degrees.  There was pain at the end of the range of flexion and no limiting factors at the end range of extension.  There was no foot edema.  The appellant was tender to palpation throughout his second toe on the dorsal and plantar surfaces of the toe.  The appellant's gait revealed that he put more weight on his heel on the right side than one usually would.  He had a significant heel callus on the right side.  Peripheral pulses were grad 1+.  He did not have any hammertoes, flat feet, or hallux valgus.  He had diminished but present sensation to light touch over his right second toe, both at the dorsal and plantar aspect as well as the medial aspect of the right toe.  X-rays showed fusion of the second toe proximal and middle phalanx, pes planus, calcaneal spurs, and hammertoes.  The impression was a gunshot wound to the right foot and surgery to straighten the right second toe.  The June 2010 VA examiner found that the appellant would not be equally well served by amputation and suitable prosthesis.  He noted that while the toe is painful to palpation, the appellant still had range of motion at his metacarpal phalangeal joint.  A June 2010 X-ray of the right foot indicated that the appellant had pes planus, hammertoes and calcaneal spurs.

A June 2010 VA examination report concerning the appellant's joints reflects that the appellant suffered a gunshot wound to his right chest in 1966.  The appellant reported that his shoulder did not lock or give way on him.  He took hydrocodone, which helped him without any side effects.  The appellant reported that the pain was made worse by raising the arm and better with rest.  He reported that the disability flared with increased activity.  He reported that regarding activates of daily living, he had difficulty putting on a pull over shirt and had to use a button down shirt.  The appellant reported that he last worked in 2003 as a detention officer and had difficulty handcuffing people.

On physical examination in June 2010, the appellant's right shoulder had abduction of 0 to 70 degrees which diminished to 0 to 60 degrees with repetition.  Flexion was 0 to 90 degrees, which diminished to 0 to 80 degrees with repetition.  Extension was 0 to 30 degrees.  External rotation was 0 to 30 degrees, which diminished to 0 to 10 degrees with repetition.  Internal rotation was 0 to 45 degrees.  There was pain at the end range of abduction, flexion, extension, and external rotation.  There was no change with repetition for internal rotation or extension, and no pain, stiffness or any other limiting factor at the end of internal rotation.  The appellant had no areas of palpable tenderness over his right shoulder.  He had a negative drop arm test.  On his mid back he had three scars which were nontender.  X-ray done in 2007 of his chest showed an old fracture of the right seventh rib and chronic obstructive pulmonary disease.  The VA examiner noted that new X-rays of his right shoulder showed a normal shoulder with radio opaque foreign bodies in the right upper lobe and soft tissues of the right shoulder.  The impression was right shoulder strain.  The June 2010 VA examiner opined that the remaining function of the right shoulder would not be equally served by amputation and a suitable prosthesis.  The VA examiner noted that while the appellant's range of motion is diminished, he still had a range of motion on abduction, flexion-extension, and internal and external rotation.

A February 2011 OrthoCarolina private treatment record reflects that the appellant postoperatively had a protracted history of pain at the metatarsophalangeal joint of his right toe.  The appellant reported that he was treated at VA and given orthotics which were not successful.  The appellant also reported that he had used some spacers and some straps with no resolution of his pain.  On physical examination, the appellant walked with a normal gait.  He had perfect alignment through the second toe and metatarsophalangeal joint.  There was no deviation and his wound was well healed.  The appellant had immediate reproduction of pain with plantar flexion of the second toe to the metatarsophalangeal joint suggesting synovitis.  There was tenderness along the dorsal and plantar aspect of his second metacarpal phalangeal joint as well.  Skin, pulse and sensation were intact.  X-rays demonstrated a healed arthrodesis of his proximal interphalangeal joint of the second toe with pristine alignment through the second toe. The impression was status post proximal interphalangeal joint arthroplasty with second metatarsophalangeal joint synovitis of the second toe of the right foot.  The examiner noted that he thought there only solution would be a possible Weil osteotomy.

In an October 2009 statement, the appellant's wife stated that the appellant's pain, weakness and decreased range of motion affected the appellant's activities of daily living on an intermittent basis.  She stated that the appellant depends on the support of his wife and family for daily living.

At the May 2011 Board hearing, the appellant indicated that he was unable to raise his arm beyond slight lower than shoulder level without pain starting.  (See May 2011 Board hearing transcript (Tr.) at p. 6)  He reported that if he moved his arm backwards and tried to reach behind it started hurting, and if he left it there, it would go numb.  (Id.)  He stated that when he walked a city block, his foot would start hurting and swelling up.  He stated that he could not wear covered shoes a lot so he mostly wore sandals.  (Tr. at p. 7)  The appellant reported that if he picks up an object such a glass incorrectly, he would get a sharp pain or sometimes drop it.  (Tr. at p. 14)  He stated that he has trouble dressing, and could not button up his shirt from the fourth button down.  (Tr. at p. 15)  He stated that he could feed himself with his right hand.  (Tr. at p. 16)  The appellant stated that he dressed himself on the day of the hearing.  The record reflects that he was wearing a shirt with buttons down the front with three-quarter length sleeves.  (Tr. at p. 20)  

Based on the above evidence, the Board finds that the criteria for entitlement to special monthly compensation based on loss of use of the right upper extremity and/or right foot have not been met.  The appellant has demonstrated a level of function in his upper extremity which exceeds the functional capacity of an amputation stump with prosthesis.  As noted above, the June 2010 VA examination report reflects that the appellant's right shoulder had abduction of 0 to 70 degrees which diminished to 0 to 60 degrees with repetition.  Flexion was 0 to 90 degrees, which diminished to 0 to 80 degrees with repetition.  Extension was 0 to 30 degrees.  Internal rotation was 0 to 45 degrees.  There was no change with repetition for internal rotation or extension, and no pain, stiffness or any other limiting factor at the end of internal rotation.  Although the appellant's range of motion results reflect that the appellant had some limitation of motion, the results do not reflect that the appellant's right shoulder range of motion was severely restricted.  The June 2010 VA examiner found that the appellant would not be equally served by amputation and a suitable prosthesis.  The appellant's private treatment records, discussed above, also indicate that although the appellant reported pain in his right shoulder, he was consistently able to move his right shoulder.  The November 2008 letter from C.K., PA-C, reflects that the appellant had a limited range of motion of the right shoulder, but he had good strength in both supraspinatus and external rotation testing and tenderness over his acromioclavicular joint with mild pain with cross-chest adduction and posterior impingement.  Neurologically he was intact.  The impression was mild adhesive capsulitis with impingement syndrome and rotator cuff tendinitis, as well as acromioclavicular arthrosis.  The October 2009 OrthoCaroline private treatment record reflects that the appellant had been doing water aerobics.  At the May 2011 hearing, the appellant reported difficulty in dressing himself, but he was able to dress himself in a button down shirt for the hearing.  At the hearing, he also reported that he was able to eat using his right hand.  Although the appellant has pain in his right shoulder, and the Board finds his testimony in this regard to be credible, there is no indication that he has severe restrictions in the use of his right upper extremity as a result of his service-connected residuals of a gunshot wound of the right chest.  As a result, the Board concludes that VA's definition of 'loss of use' has not been shown in the current case for the appellant's right upper extremity, based upon the VA examination findings, the appellant's private treatment records, and the appellant's hearing testimony.  See 38 C.F.R. §§ 3.350(a)(2)(i) and (b)(1), 4.63.

Additionally, the medical records fail to show that the appellant has extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches (8.9 cms.) or more.  The June 2010 VA examiner found that the appellant had no motion at the proximal interphalangeal joint and the distal interphalangeal joint of his second toe.  However, there was no indication that the appellant had ankylosis in any other joints of the right lower extremity.  The June 2010 VA examiner noted that the appellant still had range of motion at his metacarpal phalangeal joint.  The medical evidence also fails to demonstrate shortening of the lower extremity three and one-half inches or more.  

The medical records do not demonstrate that the appellant experiences a complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop in the right lower extremity.  Moreover, the medical reports do not show that the appellant's ability to balance and propel himself with his feet would be accomplished equally well by an amputation stump with prosthesis.  In fact, the June 2010 VA examiner found that the appellant would not be equally well served by amputation and suitable prosthesis.  Although the June 2010 VA examiner noted that the appellant's gait revealed that he put more weight on his heel on the right side than one usually would, there is no indication that the appellant cannot balance on his foot or push off from the foot in walking.  As noted above, the August 2007 OrthoCarolina private treatment record reflected that the appellant had a nonantalgic gait while the February 2011 OrthoCarolina record reflects that the appellant walked with a normal gait.  At the May 2011 hearing, the appellant reported that his foot would start to hurt and swell when he walked a city block, and that he could not wear covered shoes.  (Tr. at p. 7).  However, the appellant did not state that his ability to balance or propel himself was affected by his service-connected right foot disability.  The June 2010 VA examination report reflects that the appellant reported he could walk one-half of a mile and stand for 10 minutes.  He reported that it was painful to put on his shoes and socks.   The OrthoCarolina private treatment record indicates that the appellant walked twith a normal gait and had perfect alignment through the second toe and metatarsophalangeal joint.  The medical evidence of record consistently reflects that the appellant was able to walk on his right foot.  

The Board has considered the appellant's and W.M.'s hearing testimony and the  October 2009 statement from the appellant's wife, noting that the appellant's pain, weakness and decreased range of motion affected the appellant's activities of daily living on an intermittent basis.  The Board finds the statements to be credible.  However, although the evidence indicates the appellant has pain in his right shoulder and foot, the Board finds that there has been no demonstration by the evidence of record that the appellant has functional impairment, comparable to loss of use of the right upper extremity and/or right foot, as a result of a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to special monthly compensation for loss of use of the right upper extremity and/or the right foot is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


